Citation Nr: 1032681	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  99-12 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).  

3.  Entitlement to a rating in excess of 20 percent for diabetes 
mellitus. 


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to January 
1970. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado 
that denied a rating in excess of 50 percent for PTSD.  

On November 2, 2002, the Veteran testified on the issue of 
service connection for PTSD at a hearing before a Veterans Law 
Judge who is no longer employed at the Board.  A transcript of 
the hearing has been associated with the claims file.  The 
Veteran was offered the opportunity to present testimony before 
another Veterans Law Judge; however, the Veteran did not express 
a desire to appear at another personal hearing.  

In October 2003, the RO in Huntington, West Virginia granted a 
rating of 70 percent for PTSD, effective in June 2003.   In 
November 2004, the Board affirmed the RO decision but denied any 
additional increase in rating.  The Veteran appealed the decision 
to the U.S. Court of Appeals for Veterans Claims (Court).  In 
September 2005, the Court remanded the appeal for action in 
accordance with a Joint Motion for Remand.  The Court directed 
the Board to provide further reasons and bases why a rating 
greater than 50 percent was not warranted prior to June 2003 in 
view of the level of occupational and social impairment in most 
areas shown in the record and to consider the regulations 
regarding the application of reasonable doubt and assignment of a 
rating if some but not all attributes of a higher rating are 
present.  

In March 2006, the Board granted a rating of 70 percent, but not 
higher, for PTSD for the entire period covered by the appeal.  In 
June 2006, the RO the RO assigned a 70 percent rating for PTSD, 
effective in February 1998, the date of receipt of the claim for 
an increased rating.  The Veteran appealed the decision to the 
Court.  In August 2007, the Court remanded the appeal with 
respect to that part of the decision that denied a rating in 
excess of 70 percent for compliance with instructions in a Joint 
Motion for Remand.  The Court directed that the Board satisfy 
VA's duty to assist the Veteran by obtaining records of 
examination and adjudication of disability benefits awarded by 
the Social Security Administration (SSA) and to conduct any 
additional development deemed necessary to provide adequate 
reasons and bases for a decision.  In March 2009, the Board 
remanded the claim in part to obtain the SSA records that are now 
associated with the claims file.  The appeal is again before the 
Board for adjudication.  

This appeal also comes before the Board from a July 2007 rating 
decision of the RO in New Orleans, Louisiana that denied a rating 
in excess of 20 percent for diabetes mellitus.   


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested during all periods of time 
covered by this appeal by social withdrawal, nightmares, 
intrusive recollections of combat, sleep disturbance, and near-
continuous irritability and depression with occupational and 
social impairment in most areas, such as work, family relations, 
judgment, thinking, and mood, due to such symptoms as: suicidal 
ideation; obsessional rituals, impaired impulse control; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); and an inability to establish and 
maintain effective relationships.

2.  The Veteran's PTSD precludes securing or following 
substantially gainful employment for the entire period covered by 
this appeal.

3.  The Veteran's PTSD is not productive of total social 
impairment due to such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently; spatial disorientation; or neglect of personal 
appearance and hygiene.

4.  The Veteran's diabetes mellitus is managed with insulin and 
restricted diet.  The Veteran does not require restriction of 
activities and has not experienced episodes of ketoacidosis or 
hypoglycemic reactions during the period covered by this appeal.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for PTSD 
have not been met at any time during the period covered by this 
appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.2, 
4.3, 4.7, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2009).  

2.  The criteria for total disability based on individual 
unemployability have been met for the entire period covered by 
this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 3.400, 4.16 (2009).

3.  The criteria for an increased rating greater than 20 percent 
for diabetes mellitus have not been met at any time during the 
period covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

For increased compensation claims, VA must notify the claimant 
that, to substantiate a claim, the medical or lay evidence must 
show a worsening or increase in severity of the disability, and 
the effect that such worsening or increase has on the claimant's 
employment and daily life. Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement to 
a higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect that worsening has on employment 
and daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement. VA 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  Id.  However, the Court of Appeals for 
the Federal Circuit (Federal Circuit) vacated that portion of the 
lower court decision that required notification of alternate 
diagnostic codes or potential daily life evidence.  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir., 2009).

In correspondence in July 2002 for PTSD and in February 2007 for 
diabetes mellitus, the RO provided a notice that did not satisfy 
the requirements outlined in Vazquez-Flores.  The RO informed the 
Veteran of the types of evidence that would be considered and the 
respective responsibilities of the Veteran and VA to obtain that 
evidence.  The notices did not ask the Veteran specifically for 
evidence to show the impact of his disability on his employment 
and did not provide him with general notice concerning the rating 
criteria.  In order to determine whether to proceed with the 
adjudication, the Board will examine whether the errors were 
prejudicial to the appellant and affected the essential fairness 
of the adjudications. 

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudications.  In written 
statements to VA adjudicators and clinicians and in testimony 
before the Board, the Veteran reported the symptoms that he 
experienced and the effect they have on him.  The Veteran also 
provided argument citing portions of medical evaluations and the 
relevant criteria.  Although adjudicative documents may not 
substitute for adequate notice, the Veteran is reasonable 
expected to understand what is required to substantiate the 
claims for increased ratings in view of the information that was 
provided to him in the rating decisions, statements of the case, 
and supplemental statements of the case.   Accordingly, the 
notice errors did not affect the essential fairness of the 
adjudication.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any evidence 
that could not be obtained.  VA has also obtained medical 
examinations and records of SSA examinations and adjudication.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.

The Veteran served as a U.S. Army medical specialist with combat 
service in the Republic of Vietnam.  The Veteran was awarded the 
Bronze Star and Purple Heart Medals and the Combat Medical Badge.  
He contends that the symptoms of PTSD and diabetes mellitus are 
more severe than are contemplated by the current ratings. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  Not all cases will 
show all findings specified but coordination of the rating with 
impairment of function is expected.  38 C.F.R. § 4.21.  When 
making determinations as to the appropriate rating to be 
assigned, VA must take into account the Veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  
505 (2007).

Posttraumatic Stress Disorder and 
Total Rating Based on Individual Unemployability 

VA regulations require evaluation of mental disorders using the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  
38 C.F.R. §§ 4.125, 4.126. 

The General Rating Formula for Mental Disorders (including PTSD) 
provides for a 
a 70 percent rating for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  Id. 

Global assessment of functioning (GAF) scores, which reflect the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are also 
useful indicators of the severity of a mental disorder.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th Ed.) 
(DSM-IV) (1996).  GAF scores ranging from 61 to 70 reflect mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
indicate that the individual is functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores from 51 to 
60 are indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  Scores from 31 to 40 indicate 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  DSM-IV at 47.  

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  When evaluating a mental disorder, the rating agency 
shall consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The rating 
agency shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment rather 
than solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Further, when 
evaluating the level of disability from a mental disorder, the 
rating agency shall consider the extent of social impairment, but 
shall not assign an evaluation based solely on the basis of 
social impairment.  The focus of the rating process is on 
industrial impairment from the service-connected psychiatric 
disorder, and social impairment is significant only insofar as it 
affects earning capacity.   38 C.F.R. §§ 4.126, 4.130.

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe that 
it is impossible for the average person to secure and follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient severity 
to produce unemployability."  Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or to 
the impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

The regulatory scheme for TDIU provides both objective and 
subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 
1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide 
for a total rating when there is a single disability or a 
combination of disabilities that result in a 100 percent 
schedular evaluation.  Subjective criteria provide for a TDIU 
when, due to service-connected disability, a veteran is unable to 
secure or follow a substantially gainful occupation, and has a 
single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional disability 
sufficient to bring the combined evaluation to 70 percent.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional 
circumstances, where the veteran does not meet the percentage 
requirements, a total rating may nonetheless be assigned upon a 
showing that the individual is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. § 4.16(b).

The Veteran has the following service connected disabilities: 
PTSD rated as 70 percent disabling; diabetes mellitus, rated as 
20 percent disabling; and residuals of a left hand shell fragment 
wound, dermatophytosis, tinea corporus, tinea pedis, and 
bilateral carpal tunnel syndrome, all rated as noncompensable.  

Service personnel records showed that the Veteran served as a 
combat medical specialist attached to an operational artillery 
unit in the Republic of Vietnam.  Service treatment records are 
silent for psychiatric symptoms or diagnoses.  The Veteran sought 
VA psychiatric care starting in 1990 with symptoms of nightmares, 
intrusive thoughts, flashbacks, auditory hallucinations, 
insomnia, depression, and social isolation.  In March 1990, a VA 
physician noted that the Veteran reported no earlier history of 
psychiatric care.  In July 1990, another VA physician noted the 
Veteran's report of a history of orthopedic disorders and 
associated medication and involvement in domestic conflict and 
incarceration for acts of violence.   The Veteran ceased working 
as a truck driver in 1989.  The physician diagnosed PTSD related 
to events in combat.  

In November 1990, the RO in Denver granted service connection and 
a 30 percent rating for PTSD, effective the date of claim in 
April 1990.  

The Veteran was hospitalized at a VA medical facility in 1992 for 
psychiatric care following additional domestic conflict and 
involvement in a fight with alleged drug dealers.  The Veteran 
was subsequently enrolled in a VA outpatient care program.  In 
August 1993, a VA physician reevaluated the Veteran's mental 
health status.  In a letter the same month, the Veteran's 
treating clinicians discussed his intrusive memories that caused 
mood and concentration deficits, social isolation, and violent 
behavior and concluded that the Veteran was totally disabled both 
industrially and socially.  

In September 1994, the RO granted an increased rating of 50 
percent for PTSD.  Petitions for a rating in excess of 50 percent 
were denied by the RO in 1995 and 1997 and by the Board in 
January 1998.  The RO received the Veteran's current claim for an 
increased rating for PTSD in February 1998. 

VA outpatient records showed on-going individual and joint 
marital counseling from December 1995 to December 1998.  In 
December 1996, a VA physician noted that the Veteran remained 
unemployed but continued to remain married and provide care for a 
young daughter.  The Veteran attended a church and interacted 
with neighbors occasionally but performed shopping chores at 
night and otherwise avoided crowds and contact with other 
persons.  The Veteran reported continued nightmares and sleep 
difficulty.  He reported managing his irritability by avoiding 
personal contact and taking positive measures to improve marital 
relations.  He further reported that he had previously rebuilt 
his own automobile until losing interest and was unable to return 
to work as a truck driver because of his use of medication.   On 
examination, the physician noted that the Veteran displayed a 
depressed demeanor, but there were no symptoms of hypervigilance, 
hygiene or grooming deficits, or loose thought associations.  The 
Veteran was unable to perform several mathematical tests but 
could correctly name most public figures and interpret proverbs.  
The physician assigned a GAF of 48, noting serious social and 
occupational impairment related to withdrawal from social contact 
and chronic irritability.  

In January 1999, a VA physician noted the Veteran's report of VA 
mental health clinic encounters every two or three months, mainly 
for medications and also for some individual sessions with a 
psychiatrist.  The Veteran reported that he spent his time 
looking after his four year old daughter while his wife taught 
music lessons in their home.  He indicated that he did odd jobs, 
including repairing lawn mowers and replacing brakes on cars.  
His other activities included volunteering two hours per week in 
a church genealogy library, cutting lawns for some senior 
citizens, reading a newspaper, watching television, doing 
household chores, cooking, tending a vegetable garden, watching 
football with a neighbor, talking with a Vietnam friend who lived 
behind him, and caring for his daughter.  However, the veteran 
reported that he did not like to go out in public, and did not 
visit relatives or friends or receive visits from them.  The 
Veteran continued to experience insomnia and disturbing thoughts 
of combat.  

On examination, the physician noted no hygiene or grooming 
deficits but a saddened constricted affect.  His answers were 
sometimes slightly tangential, indicating that he seemed to be 
unable to present stories with a logical theme.  He was fully 
oriented with no sensory deficits.  He had no deficit in language 
function or perception.  He had considerable difficulty with 
mathematical computations of the simplest type.  There was no 
evidence of any history of hallucinations or delusions.  The 
veteran was not suicidal.  It was noted that the veteran's mental 
health clinic therapy notes showed that he had trouble with rage 
and could be physical with his wife.  The physician assigned a 
GAF score of 45, indicating serious impairment in social and 
occupational functioning.  The examiner noted that the Veteran 
was unable to work at the time of the examination, partially due 
to his PTSD but also due to his lack of any major skills.  The 
physician concluded that the Veteran was not competent to handle 
funds because of deficits in mathematical skills.  

In September 1999, the Veteran was briefly incarcerated for 
disturbing the peace during a verbal confrontation with another 
person.  

In April 2000, a VA physician noted the Veteran's report of 
nightmares of Vietnam events three or four times per week and 
that his wife would not sleep with him for fear of being harmed 
when he was having a nightmare.  He reported being nervous most 
of the time; he did not describe overt panic attacks.  He 
indicated that he enjoyed spending time with his daughter and 
caring of a horse which he kept in a stable near his house.  He 
had developed rapport with the people who worked and boarded 
horses at the stable. He reported that he had looked for jobs, 
but employers turned him down when they learned that he had PTSD 
because they thought he would be a danger to himself.  On 
examination, the physician noted that the Veteran was alert and 
oriented.  He made good eye contact and answered all questions.  
His speech was slightly slow in thought but coherent.  His 
answers were somewhat concrete and his insight and judgment were 
fair.  The Veteran appeared to have more problems with anger and 
isolation since his last examination, but he had been able to 
increase his socialization with his riding hobby.  The physician 
found that the Veteran's symptoms were relatively unchanged from 
his last examination.  The physician assigned a GAF score of 50. 

VA outpatient records from 2000 and 2001 showed that the Veteran 
was incarcerated for domestic violence and divorced.  
 
VA mental health clinic notes show that when he was seen in 
February 2002 the veteran stated that his mood was pretty stable 
except that he was unable to see his seven year old daughter as 
his wife had not approved someone to supervise the visits.  He 
was spending time with friends, at church, and with his horses.  
He was thinking about buying some land.  He stated that a VA 
doctor had prescribed a new medication which helped him to sleep 
so he felt more rested.

At a November 2002 Board hearing, the Veteran testified that he 
participated in a VA PTSD group twice a month and took medication 
for PTSD each morning.  He testified further that he slept only 
three or four hours per night and had two or three nightmares per 
night.  He stayed at home most of the time because he could not 
put up with crowds but had two or three friends in his 
neighborhood.  Since his divorce, he spent time caring for a 
horse, and he shared a house with some other people with whom he 
was able to interact.  

At the VA mental health clinic in January 2003, the veteran 
reported that his symptoms were relatively stable.  He had an 
upcoming court date on his visitation rights and the amount of 
child support he paid.  He found that if he avoided the VA 
hospital except for scheduled appointments, his memories of 
Vietnam experiences were less intrusive.

In June 2003, a VA physician noted the Veteran's report of living 
with a roommate while his ex-wife and his daughter were living in 
their old home.  The Veteran reported that he lived in his 
basement, where the windows were covered, and that he avoided 
people because he knew that it was likely he would get into an 
argument or altercation.  The Veteran indicated that he had a 
great deal of sadness over the loss of his wife in divorce and 
his inability to easily see his daughter.  He reported gave a 
history of having been suicidal off and on for many years, more 
so since his marriage fell apart, but he denied having any plan, 
intent, or attempts at suicide.  The Veteran stated that he had 
been homicidal in the past and now had no weapons.  He had a 
friend with a business, and he went to his friend's shop about 
once a week and helped to fix things.  He was not able to sit 
through a church service but enjoyed being visited by church 
members.  

On examination, the Veteran was oriented with a mildly depressed 
mood and restricted affect.  Short-term memory was fair, and 
concentration for serial subtraction was good.  His thought 
processes were goal-directed with extremely concrete explanations 
for various events and questions by the examiner.  His 
calculating ability for simple computations was good.  The 
physician noted that the symptoms were an increased anxiety 
level, frequent nightmares, intrusive memories, social isolation, 
irritability, and frequent auditory hallucinations and visual 
allusions with Vietnam content.  The physician concluded that the 
Veteran's employability was primarily limited by his soft signs 
of psychosis, namely auditory hallucinations and visual 
allusions, along with his extreme irritability and history of 
emotional outbursts with violence toward others.  He stated that, 
if the veteran's psychotic symptoms could be brought under good 
control, he would be a good candidate for employability in a 
setting where he would have very little, if any, contact with the 
general public and little supervision.  He found that the primary 
factor limiting the veteran's ability to resume his old job as a 
long-distance truck driver was the side effects of his current 
medications.  The physician assigned a GAF score of 45 citing the 
Veteran's persistent suicidal ideation, violent outbursts toward 
others, impairment of short- and long-term memory, disturbed 
motivation and mood, difficulty in adapting to stressful 
circumstances secondary to intrusive memories, and difficulty 
with establishing and maintaining relationships secondary to 
irritability.  

In October 2003, the RO granted a 70 percent rating for PTSD, 
effective the date of the June 2003 examination.  The Board 
affirmed the rating in November 2004.  Following an appeal to the 
Court, the Board granted a 70 percent rating for the entire 
period covered by the appeal, and the RO assigned an effective 
date for the 70 percent rating in February 1998, the date of 
receipt of the claim for an increased rating.   

On appeal, the Court directed VA to obtain and consider records 
of an SSA disability determination.   The records were obtained 
in September 2009.  Financial records showed that the Veteran 
began receiving benefits in December 1992.  Supporting medical 
records prior to that date consisted entirely of VA medical 
records that were already of record as discussed above.  

However, SSA performed a reassessment of the disability in 2003 
and sustained the benefits.  In addition to VA medical records 
already contained in the claims file, the Veteran was examined by 
a private psychological consultant in September 2003.  The 
psychologist noted a review of VA medical records and accurately 
summarized the Veteran's history of psychiatric care.  The 
psychologist noted the Veteran's reports that his symptoms had 
become worse.  However, his reports of his symptoms and 
activities were consistent with those noted in earlier VA 
records.   The Veteran reported that he continued to experience 
nightmares, intrusive thoughts, irritability, hypervigilance, and 
social isolation.  The Veteran denied auditory or visual 
hallucinations but acknowledged suicidal thoughts with no plan.  
He reported that he was able to operate an automobile and perform 
household chores but was not able to work because of his 
medications and inability to deal with others especially in 
crowds.   On examination, the physician noted a flattened affect. 
Organization and character of speech was clear and thought 
processes were organized though easily confused.  The physician 
noted some trouble with short term memory and concluded that the 
Veteran could not manage his own funds or pay bills due to 
difficulties with cognitive processes, concentration, and 
abstract thinking.  The physician assigned a GAF of 50.  

In a brief VA outpatient note in December 2005, a clinician noted 
that the Veteran moved to Louisiana and that his final GAF was 
55.  

The claims file contains records of VA outpatient mental health 
treatment at his new location from January to November 2007.   
The Veteran was seen by a VA physician approximately once every 
three months for medication monitoring but there are no records 
of frequent individual or group therapy.  

In February 2007, a VA psychologist noted a review of the claims 
file and evaluated the Veteran's PTSD.  The psychologist noted 
the Veteran's report of having one male friend but no ongoing 
relationships with his former spouses or children.  The Veteran 
reported continued sleep disturbance and compulsive behavior in 
repetitive checking the status and cleanliness of his tools.  The 
Veteran reported only two brief and remote panic attacks in his 
lifetime and no current suicidal or homicidal ideations.  On 
examination, the psychologist noted that the Veteran was oriented 
with no hygiene or grooming deficits.  The Veteran's affect was 
constricted and his attention easily distracted with moderate 
memory impairment regarding his biographical and medical 
treatment information.  Thought content was unremarkable but 
thought process displayed a paucity of ideas.  A series of 
psychological tests were consistent with PTSD and personality and 
somatoform disorders.  The psychologist assigned a GAF of 76 and 
concluded that the Veteran was capable of managing his own 
financial affairs and his household.  Although the Veteran was 
not capable of employment as a long distance truck operator, the 
psychologist concluded that the symptoms were mild to moderate 
and would have that range of limitation in a work environment.  
Anger and irritability symptoms were in part attributable to pain 
from physical disorders and a severe personality disorder in part 
responsible for some impairment of social adjustment and 
inability to deal with stress.  However, the psychologist noted 
that it was clinically inappropriate to attempt to separate the 
contribution of each disorder to the overall functional capacity.  
Nevertheless, the psychologist concluded that PTSD symptoms were 
not severe enough to interfere with occupational and social 
functioning.  The psychologist concluded that the Veteran could 
plausibly mentally function appropriately in a sedentary job 
where there is little contact with the public and occupations 
requiring minimal contact with supervision.  

Notwithstanding the opinion of this examiner, the RO considered 
all the evidence of record and granted a total disability rating 
based on individual unemployability effective in December 2006.  

The claims file contains records of VA outpatient treatment in 
2008 and 2009 showing that the Veteran's mental health status was 
followed on a regular basis by a physician on the facility's PTSD 
care team and by a staff psychiatrist.  The records showed 
continued prescription medication with comments such as "much 
improved" and GAF scores between 65 and 75.  In April 2009, a 
physician noted that the Veteran was on "minimal meds" and was 
considering marriage to a female acquaintance.  On several 
occasions, clinicians noted the Veteran's reports of "being 
satisfied with life" with the exception of the government not 
awarding him 100 percent benefits.  There were no notations of 
suicidal or homicidal ideations, hallucinations, or panic 
attacks.  Orientation and memory were not deficient, although the 
depth of each clinical encounter was not as substantial as the 
earlier examinations.  

In March 2010, a VA psychologist noted a review of the claims 
file and performed another mental status examination.  The 
Veteran reported having few friends but that neighbors and church 
members checked on him regularly and he had a female friend who 
did not live in the same area.   The psychologist noted continued 
symptoms of severe anxiety, restlessness, irritability, insomnia. 
nightmares, fatigue, depression, feelings of worthlessness, 
hypervigilance, and monthly suicidal ideations.  The Veteran 
expressed concern regarding his financial status and inability to 
provide for his adult daughter.  The Veteran reported that he 
mowed neighbor's lawns with a riding mower and cared for his 
three acre property.  On examination, the psychologist noted 
logical speech and thought with good hygiene and appropriate 
behavior during the examination.  Insight was fair and judgment 
was good.  Psychological testing showed a moderate cognitive 
disorder but other tests were invalid due to excessive unusual 
responses and evidence of symptom exaggeration.  The psychologist 
diagnosed PTSD, depression, and personality disorder but found 
that a differential diagnosis was inappropriate.  He assigned a 
GAF of 50 based on symptoms such as suicidal ideations, panic, no 
close friends, inability to work without anger, and conflicts 
with family.  The psychologist concluded that the Veteran was 
able to manage his own affairs but was not capable of work due to 
poor control of anger and panic even with loose supervision and 
minimal public contact.  

The Board concludes that a rating in excess of 70 percent for 
PTSD is not warranted at any time during the period covered by 
this appeal.  The Board considered the Veteran's lay statements 
to adjudicators and to his clinicians and concludes that the 
Veteran is competent to report on his observed symptoms, 
activities, and functional incapacities and that his reports are 
generally credible because they are consistent and have been 
accepted by examiners and clinicians.  The Board also considered 
all the medical evidence of record and does not specifically 
reject any clinical observations or opinions as they are also 
generally consistent, based on accurate history, and arise from 
thorough examination procedures with rationale.  The Board places 
some probative weight on the difference in severity of the 
Veteran's disorder starting in 2007 as noted by the treating 
clinicians who found him much improved compared to those of the 
compensation and pension examiners who noted no improvement.  
Nevertheless, the aggregate of medical evidence showed that the 
Veteran's disorder was severe but stable during the period of 
this appeal.  

The Veteran does display nearly all attributes of a 50 percent 
rating and most attributes of a 70 percent rating.  Examiners 
noted deficiencies in most areas of work and social interaction 
including deficiencies in mood, judgment, insight, abstract 
thinking, motivation, and memory.  The Veteran reported panic 
attacks, suicidal ideations, obsessive rituals, and occasional 
auditory hallucinations.  The Veteran had difficulty maintaining 
social relationships as shown by incidents of domestic discord, 
divorce, and violence resulting in several periods of brief 
incarceration.  Although there was some difference of opinion 
among the examiners regarding the Veteran's ability to manage his 
own financial and household affairs, the Veteran has never been 
judged incompetent and has lived on his own and managed his 
affairs since his divorce.  Although the Veteran reported that he 
could not drive a large truck over long distances because of his 
medications and loss of anger control, the Veteran does operate a 
motor vehicle and perform all household chores including 
maintaining a large property.   The Veteran did not display some 
attributes of a 50 or 70 percent rating such as illogical, 
obscure, or irrelevant speech, near continuous panic or 
depression to the extent that he could not function 
independently, spatial disorientation, or neglect of personal 
hygiene.  

A 70 percent rating is warranted for the entire period covered by 
this appeal.  Generally, the effective date for an increased 
rating for a service-connected disability is the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within one year 
from such date; otherwise the date of receipt of claim.  
38 C.F.R. § 3.400 (o) (2) (2009).  However, in this case, the 
Board denied an increased rating in excess of 50 percent for PTSD 
in January 1998.  The Veteran did not appeal, and the decision 
became final.  Moreover, no evidence received after the Board's 
January 1998 decision supported a factually ascertainable 
increase in disability at an earlier time.  Therefore, the 
effective date for an increased rating of 70 percent for PTSD 
must be the date of receipt of claim in February 1998.    

The Board concludes that a higher rating is not warranted.  
Although one VA examiner in February 2007 concluded that the 
Veteran was capable of solitary forms of employment, the Board 
concludes that the weight of medical opinion is that PTSD 
symptoms, particularly lack of anger control and memory deficits, 
preclude most forms of employment involving group work and 
personal supervision.  This level of impairment is recognized in 
the award of a total rating based on individual unemployability.  
However, as shown in the most recent clinical records, the 
Veteran has experienced improvement in these areas with proper 
medication and treatment.  The record also shows that the Veteran 
possesses mechanical and craft skills such as auto repair, shop 
work, and landscape maintenance which he could employ in solitary 
work situations with no functional loss from medication.   
Regarding social impairment, the Veteran has been unable to 
maintain family relationships.  However, he has maintained 
contact with neighbors, members of a church, and a female friend 
to some extent in two locations, demonstrating that he is able to 
establish some new relationships.  

Significantly, the medical evidence does not show most attributes 
of the total rating.  The Veteran does not display grossly 
impairment of thought process or communications or grossly 
inappropriate behavior.  He reports some intermittent auditory 
hallucinations in the form of imagined conversations with fellow 
soldiers but these are not persistent.  He occasionally reported 
suicidal ideations as frequently as monthly, but he has never 
reported a plan, required any immediate intervention, or acted on 
the ideations so as to present a danger to himself or others.  
The Veteran has described all violent interactions noted by his 
clinicians as having been initiated by others.  The Veteran has 
never been disoriented as to time and place or been unable to 
perform the activities of daily living.  Although he experiences 
moderate memory loss, it has not been observed to be as severe as 
remembering his own name, address, occupation, or the names of 
his family and neighbors.  He displays sufficient memory and 
cognition to live independently and manage his own affairs.   

In May 2010, the RO granted total disability based on individual 
unemployability effective in December 2006.  A claim for a total 
disability rating based on individual unemployability (TDIU) is 
part of an increased rating claim when such a claim is raised by 
the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (when a 
claimant has appealed from the initial disability rating assigned 
for a service-connected disability, the determination of whether 
he is entitled to TDIU, including the effective date for that 
award, is part and parcel of the determination of the initial 
rating for that disability).  The Veteran has not expressed 
disagreement with the decision including the effective date, but 
the period to initiate an appeal has not expired.  However, as an 
increased rating claim incorporates a claim for TDIU and as the 
issue was raised by the Veteran and by the record, the Board will 
assume jurisdiction and provide a decision on the issue including 
the effective date.  

In the January 1998 decision, the Board considered the August 
1993 medical evidence that the Veteran's PTSD was totally 
disabled both industrially and socially.  However, in 
consideration of all the credible evidence, the Board concluded 
that a 50 percent rating was warranted.  The Board noted that the 
August 1993 medical examiners considered only that the Veteran 
could not return to employment as a long distance truck driver 
because of his use of certain medications.   The Board concluded 
that the Veteran was not totally disabled.  

The Board concludes that the weight of credible lay and medical 
evidence is that the Veteran is not capable of securing or 
following substantially gainful employment because of service-
connected PTSD.  As discussed, the Veteran does have the skills 
and ability to perform several occupations in a solitary 
environment.  However, the Veteran reported to a medical examiner 
in April 2000 that employers have declined to hire him because 
the symptoms of PTSD raised safety issues.  With the exception of 
some recent outpatient clinical reports, the weight of medical 
evidence is that the symptoms of PTSD have been stable during the 
period of this appeal.  As the RO has granted TDIU and resolving 
all doubt in favor of the Veteran, the Board grants TDIU, 
effective February 10, 1998, the date of receipt of the claim for 
an increased rating for TDIU.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case. 38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence 
that his particular service-connected PTSD results in a unique 
disability that is not addressed by the rating criteria.  
Specifically, there is no evidence of frequent hospitalization 
that would suggest that the Veteran is not adequately compensated 
by the regular schedular standards.  The level of occupational 
impairment is contemplated in the schedular rating criteria and 
in the total disability based on individual unemployability.  
Thus, there is no basis for referral of the case for 
consideration of an extraschedular disability evaluation.  See 
Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell 
v. Brown, 9 Vet. App. 337 (1996).

The Board concludes that the weight of credible lay and medical 
evidence is that a rating in excess of 70 percent is not 
warranted at any time during the period covered by this appeal.  
As the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Diabetes Mellitus

Diabetes mellitus warrants a 10 percent rating if the disease is 
manageable by diet only.  A 20 percent rating is warranted if 
management of the disease requires insulin and restricted diet, 
or oral hypoglycemic agents and restricted diet.  A 40 percent 
rating is warranted if management of the disease requires 
insulin, restricted diet, and regulation of activities.  A 60 
percent rating is warranted if management of the disease requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring one 
or two hospitalizations per year or weekly visits to a diabetic 
care provider, plus either progressive loss of weight and 
strength or complications that would be compensable if separately 
evaluated.  Compensable complications are evaluated separately 
unless they are used to establish a rating of 60 percent or 
higher.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

Service personnel records showed that the Veteran served in the 
Republic of Vietnam in 1968 and 1969 and is presumed to have been 
exposed to herbicides.  VA outpatient treatment records showed 
that the Veteran was diagnosed with type two diabetes mellitus in 
March 1997.  In April 2002, the RO granted service connection and 
a 20 percent rating for diabetes, effective the date of the VA 
diagnosis.  The 20 percent rating was assigned because the 
Veteran's disease was under treatment with oral medication and 
restriction of diet.  

The RO received the Veteran's current claim for an increased 
rating in December 2006.  

In January 2005, the Veteran was hospitalized at a VA facility 
for symptoms of abdominal pain and dehydration due to diarrhea.  
There were no changes to the diabetic treatment regimen.  In 
February 2005, the Veteran was again admitted to the VA facility.   
Upon admission, clinical testing showed indications of 
hypoglycemia.  The Veteran denied symptoms such as shortness of 
breath, chest pain, or double vision but did report some vision 
changes.  Clinicians prescribed insulin.  The Veteran was 
discharged in two days with instructions to closely monitor his 
diet and blood sugar measurements.  There were no instructions to 
restrict activities. 

In July 2005, a VA examiner noted the Veteran's report of a 
diagnosis of diabetes in 1992.  The Veteran was receiving regular 
care every two months for diabetes with insulin and restricted 
diet but with no restriction of activities and no episodes of 
ketoacidosis or subsequent episodes of hospitalization for 
hypoglycemia.  There was no history of diabetic retinopathy.  

In April 2007, a VA physician noted the Veteran's reports of an 
initial diagnosis of diabetes in 1994.  The physician also 
incorrectly noted that the Veteran was hospitalized in January 
and March 2006 for complications of diabetes.  These episodes are 
not shown in the VA records and only one hospitalization in 2005 
involved treatment for diabetes.  The physician noted that the 
Veteran continued to be prescribed insulin and restriction in 
diet but no restriction of activities and no history of episodes 
of ketoacidosis.  The physician initially associated the 
Veteran's history of hypertension and cardiovascular disease with 
diabetes but later in the report noted that the onset of these 
disorders preceded the first indications of diabetes.  The 
physician noted no other complications of diabetes. 

In February 2010, a VA physician noted a review of the claims 
file and accurately summarized the Veteran's history and 
diagnosis of treatment for diabetes.  He noted that the disorder 
was under treatment with insulin and restricted diet but without 
restriction of activities.  There were no episodes of 
ketoacidosis or further hospitalization for hypoglycemia.  The 
physician noted that the diabetes did not prevent gainful 
employment for light or heavy duty.  

The Board concludes that a rating in excess of 20 percent for 
diabetes mellitus is not warranted at any time during the period 
covered by this appeal.  The Veteran does not contend nor does 
the record show that his disease requires additional treatment 
with restriction of activities.  
The Veteran was hospitalized and treated for hypoglycemia one 
occasion in 2005.  The remaining records are silent for any 
additional episodes hypoglycemia or any episodes of ketoacidosis.   
The Veteran receives follow-up examinations every two months.  
There is no evidence of progressive loss of weight or strength or 
other compensable disorders related to diabetes.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case.  38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence 
that his particular service-connected diabetes mellitus 
dysfunction results in a unique disability that is not addressed 
by the rating criteria.  Specifically, there is no evidence of 
frequent hospitalization or marked interference with employment 
that would suggest that the Veteran is not adequately compensated 
by the regular schedular standards.  Thus, there is no basis for 
referral of the case for consideration of an extraschedular 
disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-
16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

A rating in excess of 70 percent for PTSD is denied. 

A total rating based on individual unemployability is granted, 
effective February 10, 1998, subject to the legal criteria 
governing the payment of monetary benefits.

A rating in excess of 20 percent for diabetes mellitus is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


